Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The following amendments were made to overcome 35 U.S.C. 112, second paragraph rejections only, and were not made to overcome any of the prior art of record.  The application has been amended as follows:

Claim 15.  An insect trap, comprising:
a disposable trap portion and a base portion, the base portion comprising a lighting element and a mounting portion, wherein the lighting element is configured to provide light to the trap portion, and wherein the mounting portion is configured to communicate with and receive power from a power source; wherein the trap portion is configured to removably engage with the base portion and receive light from the base portion when engaged therewith, and wherein the trap portion comprises an enclosure comprising a divider that divides the enclosure into a front housing and a rear housing, wherein the front housing comprises an opening through which an insect may enter the enclosure, 

Claim 22.  A method of using the insect trap of claim 15, comprising:  mounting the trap portion on the base portion, coupling the bae portion to the [[a]] power source for providing power to the lighting element, wherein the tab displaces the switch to activate the switch.

Claim 23.  The method of claim 22 wherein the base portion comprises an electric plug protruding from a rear surface of the insect trap, wherein coupling the base portion to the [[a]] power source comprises inserting the electric plug into an electrical socket.

Claim 24.  The method of claim 22, wherein an insect is received into the trap portion through the opening of the front housing and adheres to the adhesive 

Claim 27.  The method of claim 22, wherein the trap portion is disposed without human contact with the insect adhered to the adhesive 


a disposable trap portion and a base portion, the base portion comprising a lighting
element and a mounting portion, wherein the lighting element comprises one or more
light emitting diodes and is configured to provide light to the trap portion, and
wherein the mounting portion is configured to communicate with and receive power from
a power source; wherein the trap portion comprises an enclosure comprising a divider that divides the enclosure into a front housing and a rear housing, wherein the front housing comprises an opening through which an insect may enter the enclosure, the divider 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
In regard to claim 15, the prior art of record does not disclose an insect trap, comprising wherein the trap portion comprises an enclosure comprising a divider that divides the enclosure into a front housing and a rear housing, wherein the front housing comprises an opening through which an insect may enter the enclosure, the divider is coated with an adhesive configured to adhere to an insect; and the one or more light emitting diodes emit light through an opening in the rear housing.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

								/DARREN W ARK/                                                                                      Primary Examiner, Art Unit 3647                                                                                                                  





DWA